Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 20 May 2021 and 21 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/227302 & 16/227131 has been reviewed and is accepted.  The terminal disclaimers have been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Raffi Gostanian (Reg. No.: 42595) on 21 May 2021.
The application has been amended as follows: 

1.	(Currently amended) A system, comprising: 
a blockchain network comprising a shared ledger which stores a source file signature that is created by inputting a plurality of segments of a source file paired with a plurality auxiliary data segments, respectively, into a first Merkle tree of a chameleon hash function; 
a file redaction device configured to redact a source file segment from among [[a]] the plurality of segments of [[a]] the source file; 
a signature update device configured to:
the plurality of auxiliary data segments the chameleon hash function; 
modify an auxiliary data segment that is paired with the redacted source file segment
input the plurality of auxiliary data segments including the modified auxiliary data segment into a second Merkle tree of a cryptographic hash function which outputs a modified auxiliary data signature
store the modified auxiliary data signature to the shared ledger. 

2.	(Currently amended) The system of claim 1, wherein the file redaction device is further configured to perform biometric authentication on a user who redacted the 

3.	(Currently amended) The system of claim 2, wherein the file redaction device is further configured to: 
determine the user who redacted the source file segment has an approved identity; and 
create an authentication blockchain transaction, the authentication transaction comprising biometric authentications of the user who redacted the source file segment; 
wherein the blockchain network is configured to: 
endorse the authentication transaction; and 
store the authentication transaction to the shared ledger. 

plurality of auxiliary data segments are stored outside the blockchain network. 

5.	(Currently amended) The system of claim 1, wherein [[a]] the source file signature previously stored to the shared ledger does not change in response to the modified auxiliary data signature and the source file signature corresponds to original source file content prior to redaction. 

6.	(Currently amended) The system of claim 1, wherein the signature update device is configured to input the plurality of auxiliary data segments including the modified auxiliary data segment into leaf nodes of the second Merkle tree. 

8.	(Currently amended) A method, comprising: 
storing a source file signature that is created by inputting a plurality of segments of a source file paired with a plurality auxiliary data segments, respectively, into a first Merkle tree of a chameleon hash function;
redacting, by a file redaction device, a source file segment from among [[a]] the plurality of segments of [[a]] the source file; 
receiving, by a signature update device, the redacted source file segment and [[a]] the plurality of auxiliary data segments the chameleon hash function; 
modifying an auxiliary data segment that is paired with the redacted source file segment
second Merkle tree of a cryptographic hash function which outputs a modified auxiliary data signature
storing the modified auxiliary data signature to a shared ledger of a blockchain network. 
9.	(Currently amended) The method of claim 8, wherein the method further comprises: 
performing, by the file redaction device, biometric authentication on a user who redacted the 

10.	(Currently amended) The method of claim 9, wherein the method further comprises: 
determining the user who redacted the source file segment has an approved identity; and 
creating an authentication blockchain transaction, the authentication transaction comprising biometric authentications of the user who redacted the source file segment; 
wherein the method further comprises: 
endorsing the authentication transaction; and 
storing the authentication transaction to the shared ledger. 

11.	(Currently amended) The method of claim 8, wherein the plurality of auxiliary data segments are stored outside the blockchain network. 

12.	(Currently amended) The method of claim 8, wherein [[a]] the source file signature previously stored to the shared ledger does not change in response to the modified auxiliary data signature and the source file signature corresponds to original source file content prior to redaction. 

second Merkle tree. 

15.	(Currently amended) A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: 
storing a source file signature that is created by inputting a plurality of segments of a source file paired with a plurality auxiliary data segments, respectively, into a first Merkle tree of a chameleon hash function; 
redacting, by a file redaction device, a source file segment from among [[a]] the plurality of segments of [[a]] the source file; 
receiving, by a signature update device the redacted source file segment and [[a]] the plurality of auxiliary data segments the chameleon hash function; 
modifying an auxiliary data segment that is paired with the redacted source file segment
inputting the plurality of auxiliary data segments including the modified auxiliary data segment into a second Merkle tree of a cryptographic hash function which outputs a modified auxiliary data signature
storing the modified auxiliary data signature to a shared ledger of a blockchain network. 

16.	(Currently amended) The non-transitory computer readable medium of claim 15, wherein the method further comprises: 
determining a user who redacted the source file segment has an approved identity; and 
 segment; 
wherein the method further comprises: 
endorsing the authentication transaction; and 
storing the authentication transaction to the shared ledger. 

17.	(Currently amended) The non-transitory computer readable medium of claim 15, wherein the plurality of auxiliary data segments are stored outside the blockchain network. 

18.	(Currently amended) The non-transitory computer readable medium of claim 15, wherein  [[a]] the source file signature previously stored to the shared ledger does not change in response to the modified auxiliary data signature and the source file signature corresponds to original source file content prior to redaction. 

19.	(Currently amended) The non-transitory computer readable medium of claim 15, wherein the inputting comprises inputting the plurality of auxiliary data segments including the modified auxiliary data segment into leaf nodes of the second Merkle tree. 
Allowable Subject Matter
Claims 1-20 are allowed.
	The claims are directed to novel and non-obvious methods, systems and non-transitory computer readable mediums which requires, storing a source file signature that is created by inputting a plurality of segments of a source file paired with a plurality auxiliary data segments, respectively, into a first Merkle tree of a chameleon hash function; redacting, by a file redaction device, a source file segment from among the plurality of segments of the source file; receiving, by a signature update device 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435